Citation Nr: 0100892	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to July 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision which denied an 
increase in a 30 percent rating for the veteran's service-
connected anxiety neurosis.  

In addition, the Board notes that the RO is currently 
processing the veteran's February 2000 claim for a total 
disability compensation rating based on individual 
unemployability and that such claim is not on appeal before 
the Board.  


REMAND

On the veteran's September 1998 VA psychiatric examination, 
to assess the severity of his service-connected anxiety 
neurosis, the doctor did not conduct a mental status 
evaluation.  Essentially, the examination report contains the 
veteran's own recitation of mental health problems without 
any objective verification of his mental status.  
Significantly, the VA doctor failed to comment on whether the 
veteran's service-connected disorder was manifested by any of 
the signs and symptoms for a 50 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9400 (i.e., flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; impaired judgment; impaired abstract thinking; 
and disturbances in mood and motivation.)  In a May 2000 
statement, the veteran's representative argued that the 1998 
VA examination is inadequate for rating purposes and that a 
new examination is in order.  The Board agrees.  38 C.F.R. 
§§ 3.326, 3.327, 4.2, 4.70.  

The claims file contains mental health treatment records 
dated up to January 1999.  On remand, any additional 
pertinent treatment records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
anxiety neurosis since January 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of his 
service-connected anxiety neurosis.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The doctor should 
note the presence or absence of the 
various signs and symptoms which are 
listed in the rating criteria for mental 
disorders (see 38 C.F.R. § 4.130 (2000)).  
The doctor should assess the degree of 
occupational and social impairment due to 
anxiety neurosis (to the exclusion of 
other medical problems), and a Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased rating 
for his service-connected anxiety 
neurosis.  If the decision is adverse to 
the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



